On December 6,1988, the defendant was sentenced to the following: Count I: one hundred (100) years in the Montana State Prison; for the use of a weapon in the commission of the offense, the defendant was sentenced to ten (10) years in the Montana State Prison; Count II; • twenty (20) years in the Montana State Prison; for the use of a weapon in the commission of the offense, the defendant was sentenced to ten (10) years in the Montana State Prison; Count III: one hundred (100) years in the Montana State Prison; for the use of a weapon in the commission of the offense, the defendant was sentenced to ten (10) years in the Montana Prison. All of the sentences are to run consecutively, for a total .of 250 years. The defendant was also sentenced to a term of one hundred (100) years in the Montana State Prison as a persistent felony offender, that sentence to run consecutive to the previously imposed sentence, for a total of 350 years in the Montana State Prison. The defendant is ineligible for parole or for supervised release from the prison.
On March 2, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Randi Hood. The state was represented by Mike McGrath.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *6sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 3rd day of March, 2000.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 2nd day of March, 2000.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.